       Case 2:19-cv-01394-AJS Document 3 Filed 11/18/19 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


KAREN CLARK, SOFIA MONTANO,
                                         1:19cv0301 Erie
           Plaintiffs,                   LEAD CASE

                   v.

MCCORMICK & COMPANY, INC.,
DOES 1-5,

           Defendants.

KAREN CLARK,
ERNEST MCCULLOUGH,
                                         1:19cv302 Erie
           Plaintiffs,                   MEMBER CASE

                   v.

NUTRIBULLET, LLC, CAPITAL BRANDS,
LLC, DOES 1-5,

           Defendants.



KAREN CLARK, SOFIA MONTANO,

           Plaintiffs,                   1:19cv303 Erie
                                         MEMBER CASE
                   v.

ARTEZA, INC.,

           Defendant.
        Case 2:19-cv-01394-AJS Document 3 Filed 11/18/19 Page 2 of 7




KAREN CLARK, SOFIA MONTANO,

            Plaintiffs,                   1:19cv305 Erie
                                          MEMBER CASE
                    v.

BURST.USA INC.,

            Defendant.

KAREN CLARK, BARBARA BLEJEWSKI,

            Plaintiffs,                   1:19cv306 Erie
                                          MEMBER CASE
                    v.

FLOYD, INC., DOES 1-5,

            Defendants.

KAREN BLACHOWICZ, KAREN CLARK,

            Plaintiffs,                   1:19cv0308 Erie
                                          MEMBER CASE
                    v.

HELLO PRODUCTS, LLC,

            Defendant.




IAN FOLEY, KAREN CLARK,

            Plaintiffs,                   1:19cv0309 Erie
                                          MEMBER CASE
                    v.

DC INTERNATIONAL, INC
d/b/a COVERSTORE.COM,
d/b/a COVERSTORE.COM,

            Defendant.
        Case 2:19-cv-01394-AJS Document 3 Filed 11/18/19 Page 3 of 7




KAREN CLARK,

            Plaintiff,                    1:19cv0311 Erie
                                          MEMBER CASE
                    v.

SPECTRUM BRANDS, INC., DOES 1-5,

            Defendants.

KAREN CLARK,

            Plaintiff,                    1:19cv0312 Erie
                                          MEMBER CASE
                    v.

MINNETONKA MOCCASIN COMPANY,
INC.,

            Defendant.

KAREN CLARK,

            Plaintiff,                    1:19cv0314 Erie
                                          MEMBER CASE
                    v.

JUMPER PREMIUM THREADS LLC,

            Defendant.




ARNOLD VARGAS, KAREN CLARK,

            Plaintiffs,                   1:19cv0315 Erie
                                          MEMBER CASE
                    v.

UNITED STATES LUGGAGE COMPANY,
LLC doing business as BRIGGS & RILEY,
DOES 1-5,

            Defendants.
       Case 2:19-cv-01394-AJS Document 3 Filed 11/18/19 Page 4 of 7




ANNE WEST, KAREN CLARK,

           Plaintiffs,                   1:19cv0316 Erie
                                         MEMBER CASE
                   v.

ANNIE SELKE LLC, DOES 1-5,

           Defendants.

KAREN CLARK, JULIAN VARGAS,

           Plaintiffs,                   1:19cv0317 Erie
                                         MEMBER CASE
                   v.

THE SWISS COLONY, LLC, SWISS
COLONY RETAIL BRANDS, DOES 1-5,

           Defendants.

ANTOINETTE SUCHENKO, TOM
BROWN,

           Plaintiffs,                   19cv1349
                                         MEMBER CASE
                   v.

KANSAS CITY STEAK COMPANY, LLC,

           Defendant.




TOM BROWN, ERIK GATHERS,

           Plaintiffs,                   19cv1365
                                         MEMBER CASE
                   v.

BISTRO MD, LLC, DOES 1-5,

           Defendants.
       Case 2:19-cv-01394-AJS Document 3 Filed 11/18/19 Page 5 of 7




TOM BROWN,

           Plaintiff,                    19cv1371
                                         MEMBER CASE
                   v.

WOODLAND DIRECT, INC., DOES 1-5,

           Defendants.




TOM BROWN, MARK GROSS,

           Plaintiffs,

                   v.                    19cv1393
                                         MEMBER CASE
OLYMPIA INTERNATIONAL, INC.,
DOES 1-5,

           Defendants.


TOM BROWN, SAMUEL WILSON,

           Plaintiffs,                   19cv1394
                                         MEMBER CASE
                   v.

TAYLOR MADE GOLF COMPANY, INC.,
DOES 1-5,

           Defendants.

TOM BROWN, DEMIELI WRIGHT,

           Plaintiffs,                   19cv1395
                                         MEMBER CASE
                   v.

ACUSHNET HOLDINGS CORP.,
ACUSHNET COMPANY, DOES 1-5,

           Defendants.
         Case 2:19-cv-01394-AJS Document 3 Filed 11/18/19 Page 6 of 7




TERA DONAHUE, TOM BROWN,

             Plaintiffs,                            19cv1397
                                                    MEMBER CASE
                     v.

AVOCADO MATTRESS, LLC,

             Defendant.

TOM BROWN,

             Plaintiff,                             19cv1405
                                                    MEMBER CASE
                     v.

BROTHER INTERNATIONAL
CORPORATION,

             Defendant.




                                   ORDER OF COURT

    IT IS HEREBY ORDERED that the parties shall proceed as follows:

    1.      Civil Action Nos. 19-302 Erie, 19-303 Erie, 19-305 Erie,

            19-306 Erie, 19-308 Erie, 19-309 Erie, 19-311 Erie, 19-312 Erie, 19-314 Erie,

            19-315 Erie, 19-316 Erie, 19-317 Erie, 19-1349, 19-1365, 19-1371, 19-1393,

            19-1394, 19-1395, 19-1397, and 19-1405, are hereby consolidated with Civil

            Action No. 19-301 Erie, the lead case as captioned above.

    2.      All pleading, motions, and other papers hereafter filed shall be filed at Civil

            Action No. 19-301 Erie.
     Case 2:19-cv-01394-AJS Document 3 Filed 11/18/19 Page 7 of 7




3.      The Clerk of Court shall close Civil Action Nos. 19-302 Erie, 19-303 Erie, 19-305

        Erie, 19-306 Erie, 19-308 Erie, 19-309 Erie, 19-311 Erie, 19-312 Erie, 19-314

        Erie, 19-315 Erie, 19-316 Erie, 19-317 Erie, 19-1349, 19-1365,

        19-1371, 19-1393, 19-1394, 19-1395, 19-1397, and 19-1405.




                                     SO ORDERED this 18th day of November, 2019.

                                     s/Arthur J. Schwab
                                     Arthur J. Schwab
                                     United States District Judge
